Citation Nr: 1643702	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 70 percent prior to March 5, 2012, for a service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In a written statement submitted in July 2014, prior to the promulgation of a Board decision, the Veteran informed VA in writing that he desired to withdraw his appeal for an evaluation in excess of 70 percent prior to March 5, 2012, for a service-connected psychiatric disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an evaluation in excess of 70 percent prior to March 5, 2012, for a service-connected psychiatric disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In July 2014, the Veteran's submitted correspondence indicating his desire to withdraw his appeal for an evaluation in excess of 70 percent prior to March 5, 2012, for a service-connected psychiatric disability.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal for an evaluation in excess of 70 percent prior to March 5, 2012, for a service-connected psychiatric disability is dismissed.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


